UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09869 Franklin Floating Rate Master Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: _ 650 312-2000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/15 Item 1. Schedule of Investments. Franklin Floating Rate Master Trust Statement of Investments, October 31, 2015 (unaudited) % of Net Franklin Floating Rate Master Series Country Shares Value Assets Common Stocks (Cost $5,856) Broadcasting a Cumulus Media Inc. , A United States 934 $ 429 0.00 Management Investment Companies (Cost $28,719,915) Diversified Capital Markets PowerShares Senior Loan Portfolio ETF United States 1,195,709 27,501,307 1.42 Principal Amount * Corporate Bonds (Cost $223,775) Aerospace & Defense b Erickson Air-Crane Inc., Purchase Price Notes, 6.00%, 11/02/20 United States 223,776 186,938 0.01 c Senior Floating Rate Interests Aerospace & Defense CAMP International Holding Co., 2013 Replacement Term Loan, 4.75%, 5/31/19 United States 9,136,051 9,063,720 0.47 Second Lien 2013 Replacement Term Loan, 8.25%, 11/29/19 United States 4,923,723 4,862,177 0.25 d Delos Finance S.A. R. L. (ILFC), Loans, 3.50%, 3/06/21 United States 11,910,526 11,924,176 0.62 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 3,923,627 3,904,009 0.20 Term B Loans, 4.50%, 4/09/20 United States 8,635,824 8,616,031 0.44 Fly Funding II S. A.R. L. , Loans, 3.50%, 8/09/19 Luxembourg 1,826,775 1,812,307 0.09 TransDigm Inc. , Tranche C Term Loan, 3.75%, 2/28/20 United States 17,114,023 16,929,516 0.87 57,111,936 2.94 Agricultural Products Allflex Holdings III Inc. , Second Lien Initial Term Loan, 8.00%, 7/19/21 United States 750,335 740,956 0.04 Airlines Air Canada, Term Loan, 4.00%, 9/26/19 Canada 10,240,657 10,282,265 0.53 Delta Air Lines Inc., Term Loan, 3.25%, 8/24/22 United States 3,091,712 3,097,122 0.16 Flying Fortress Inc. (ILFC), New Loan, 3.50%, 4/30/20 United States 5,792,165 5,802,121 0.30 U. S. Airways Inc., Tranche B1 Term Loan, 3.50%, 5/23/19 United States 10,095,327 10,064,829 0.52 29,246,337 1.51 Aluminum Novelis Inc., Initial Term Loan, 4.00%, 6/02/22 Canada 8,922,010 8,751,233 0.45 Apparel Retail Ascena Retail Group Inc. , Tranche B Term Loan, 5.25%, 8/21/22 United States 20,000,000 19,237,500 0.99 The Men's Wearhouse Inc. , Tranche B Term Loan, 4.50%, 6/18/21 United States 8,310,845 8,331,556 0.43 27,569,056 1.42 Auto Parts & Equipment Crowne Group LLC, Term Loan, 6.00%, 9/30/20 United States 5,258,998 5,242,563 0.27 d FRAM Group Holdings Inc. (Autoparts Holdings), Term Loan, 7.00%, 7/29/17 United States 20,612,716 17,005,491 0.87 d TI Group Automotive Systems LLC, Initial U. S. Term Loan, 4.50%, 6/25/22 United States 18,917,315 18,799,082 0.97 Tower Automotive Holdings USA LLC, Initial Term Loan, 4.00%, 4/23/20 United States 7,617,286 7,566,502 0.39 48,613,638 2.50 Broadcasting Cumulus Media Holdings Inc. , Term Loans, 4.25%, 12/23/20 United States 29,466,782 25,138,849 1.29 d Gray Television Inc. , Term Loan B, 3.75%, 6/13/21 United States 11,044,050 11,035,999 0.57 Media General Inc., Term B Loan, 4.00%, 7/31/20 United States 19,911,272 19,886,303 1.02 Radio One Inc. , Term Loan B, 4.83%, 12/31/18 United States 20,448,750 20,819,384 1.07 Sinclair Television Group Inc. , Incremental Term Loan B-1, 3.50%, 7/31/21 United States 1,494,135 1,484,796 0.08 78,365,331 4.03 Cable & Satellite Charter Communications Operating LLC, Term H Loan, 3.25%, 8/24/21 United States 3,496,789 3,498,734 0.18 d CSC Holdings Inc. (Cablevision), Initial Term Loans, 5.00%, 10/09/22 United States 10,754,054 10,803,792 0.56 UPC Financing Partnership, Facility AH, 3.25%, 6/30/21 Netherlands 9,810,123 9,674,360 0.50 Quarterly Statement of Investments | See Notes to Statement of Investments. Franklin Floating Rate Master Trust Statement of Investments, October 31, 2015 (unaudited) (continued) Virgin Media Bristol LLC, F Facility, 3.50%, 6/30/23 United States 15,351,034 15,262,289 0.78 39,239,175 2.02 Casinos & Gaming Aristocrat Technologies Inc. , First Lien Initial Term Loan, 4.75%, 10/20/21 United States 4,600,000 4,616,293 0.24 Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 30,624,362 29,169,705 1.50 Cannery Casino Resorts LLC, e Second Lien Term Loan, PIK, 11.00%, 10/02/19 United States 7,200,000 6,282,000 0.32 Term Loan, 7.00%, 10/02/18 United States 21,629,124 21,061,360 1.09 CCM Merger Inc. (MotorCity Casino), Term Loans, 4.50%, 8/06/21 United States 4,605,001 4,605,001 0.24 MGM Resorts International, Term B Loan, 3.50%, 12/20/19 United States 3,945,143 3,943,151 0.20 ROC Finance LLC, Funded Term B Loans, 5.00%, 6/20/19 United States 20,098,345 18,980,375 0.98 Scientific Games International Inc. , Term B-1 Loan, 6.00%, 10/18/20 United States 18,305,705 17,933,880 0.92 Tropicana Entertainment Inc., Term Loans, 4.00%, 11/27/20 United States 5,050,703 5,038,076 0.26 111,629,841 5.75 Coal & Consumable Fuels f Bowie Resource Holdings LLC, d First Lien Initial Term Loan, 6.75%, 8/16/20 United States 16,775,640 16,391,193 0.84 Second Lien Initial Term Loan, 11.75%, 2/16/21 United States 2,232,389 2,165,417 0.11 Foresight Energy LLC, Term Loans, 5.50%, 8/21/20 United States 19,905,314 18,362,653 0.95 d,f Peabody Energy Corp. , Term Loan, 4.25%, 9/24/20 United States 44,318,460 28,733,120 1.48 Westmoreland Coal Co. , Term Loan, 7.50%, 12/16/20 United States 3,776,411 3,021,129 0.16 68,673,512 3.54 Commodity Chemicals Cyanco Intermediate Corp. , Initial Term Loan, 5.50%, 5/01/20 United States 27,733,117 26,727,791 1.38 Communications Equipment CIENA Corp., Term Loan, 3.75%, 7/15/19 United States 9,691,170 9,666,942 0.50 CommScope Inc., Tranche 5 Term Loan, 3.75%, 12/29/22 United States 9,459,213 9,462,173 0.48 19,129,115 0.98 Construction & Engineering Ventia Pty. Ltd. , Term B Loans, 5.50%, 5/21/22 Australia 2,178,282 2,194,619 0.11 Construction Machinery & Heavy Trucks Allison Transmission Inc. , Term B-3 Loans, 3.50%, 8/23/19 United States 4,673,598 4,684,407 0.24 Doosan Infracore International and Doosan Holdings Europe, Tranche B Term United States 3,882,119 3,895,058 0.20 Loan, 4.50%, 5/28/21 8,579,465 0.44 Data Processing & Outsourced Services MoneyGram International Inc. , Term Loan, 4.25%, 3/27/20 United States 36,391,645 34,162,657 1.76 Diversified Chemicals d The Chemours Co. LLC, Tranche B Term Loan, 3.75%, 5/12/22 United States 27,872,362 25,456,748 1.31 Ineos U.S. Finance LLC, 2018 Dollar Term Loan, 3.75%, 5/04/18 United States 10,584,886 10,490,067 0.54 OCI Beaumont LLC, Term B-3 Loan, 6.50%, 8/20/19 United States 10,626,310 10,825,553 0.56 OXEA GmbH, First Lien Tranche B-2 Term Loan, 4.25%, 1/15/20 Luxembourg 1,399,011 1,346,549 0.07 Second Lien Term Loan, 8.25%, 7/15/20 Luxembourg 24,155,317 21,800,173 1.12 69,919,090 3.60 Diversified Metals & Mining Atkore International Inc. , Second Lien Initial Term Loan, 7.75%, 10/09/21 United States 3,335,701 2,943,757 0.15 FMG America Finance Inc. (Fortescue Metals Group), Loans, 4.25%, 6/30/19 Australia 52,740,445 44,816,193 2.31 47,759,950 2.46 Diversified Support Services Interactive Data Corp., Term Loan, 4.75%, 5/02/21 United States 14,516,250 14,531,318 0.75 Electric Utilities Alinta Energy Finance Pty. Ltd. , Delayed Draw Term Commitments, 6.375%, 8/13/18 Australia 2,361,830 2,353,712 0.12 Term B Loans, 6.375%, 8/13/19 Australia 35,547,905 35,425,727 1.83 37,779,439 1.95 Electronic Equipment & Instruments Oberthur Technologies of America Corp., Tranche B-2 Term Loan, 4.50%, United States 510,900 510,581 0.03 10/18/19 Franklin Floating Rate Master Trust Statement of Investments, October 31, 2015 (unaudited) (continued) Forest Products Appvion Inc. , Term Loan, 5.75%, 6/28/19 United States 10,064,458 9,536,074 0.49 Caraustar Industries Inc., Term Loan B, 8.00%, 5/01/19 United States 13,088,056 13,093,513 0.68 Term Loan C, 8.00%, 5/01/19 United States 22,015,138 22,024,319 1.13 44,653,906 2.30 General Merchandise Stores Dollar Tree Inc. , Term B-1 Loans, 3.50%, 3/09/22 United States 19,271,882 19,328,657 1.00 Health Care Equipment Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 9,140,294 8,523,324 0.44 Term Loan, 5.00%, 6/07/19 United States 3,796,281 3,625,448 0.19 Kinetic Concepts Inc. , Dollar Term E-1 Loan, 4.50%, 5/04/18 United States 11,568,956 11,583,417 0.59 Term E-2 Loan, 4.00%, 11/04/16 United States 2,969,518 2,971,374 0.15 26,703,563 1.37 Health Care Facilities d Amsurg Corp. , Initial Term Loan, 3.50%, 7/16/21 United States 17,549,182 17,480,179 0.90 Community Health Systems Inc., 2018 Term F Loans, 3.575%, 12/31/18 United States 34,000,511 33,910,205 1.75 2019 Term G Loan, 3.75%, 12/31/19 United States 8,181,538 8,157,247 0.42 59,547,631 3.07 Health Care Services Cotiviti Corp., Initial Term Loan, 4.50%, 5/14/21 United States 6,722,053 6,717,012 0.34 Second Lien Initial Term Loan, 8.00%, 5/13/22 United States 9,790,000 9,790,000 0.50 Dialysis Newco Inc. , Term Loan B, 4.50%, 4/23/21 United States 6,329,875 6,329,875 0.33 Millennium Health LLC, Tranche B Term Loan, 5.25%, 4/16/21 United States 6,589,709 2,355,821 0.12 National Mentor Holdings Inc. , Initial Tranche B Term Loan, 4.25%, 1/31/21 United States 10,991,291 10,826,421 0.56 U. S. Renal Care Inc. , Tranche B-2 Term Loan, 4.25%, 7/03/19 United States 15,647,106 15,652,004 0.81 51,671,133 2.66 Health Care Technology Truven Health Analytics Inc. , New Tranche B Term Loan, 4.50%, 6/06/19 United States 11,311,048 11,127,243 0.57 Hotels, Resorts & Cruise Lines Diamond Resorts Corp. , Term Loans, 5.50%, 5/09/21 United States 5,081,519 5,084,695 0.26 Four Seasons Holdings Inc., Second Lien Term Loan, 6.25%, 12/27/20 Canada 5,671,699 5,671,699 0.29 Hilton Worldwide Finance LLC, Initial Term Loan, 3.50%, 10/26/20 United States 4,960,851 4,976,695 0.26 15,733,089 0.81 Household Products Spectrum Brands Inc., Initial Term Loans, 3.75%, 6/23/22 United States 10,932,463 10,991,399 0.57 Sun Products Corp. , Tranche B Term Loan, 5.50%, 3/23/20 United States 23,699,295 22,968,575 1.18 33,959,974 1.75 Housewares & Specialties Jarden Corp., Tranche B1 Term Loan, 2.938%, 9/30/20 United States 1,652,228 1,655,835 0.09 Tranche B2 Term Loan, 2.938%, 7/31/22 United States 655,831 656,487 0.03 2,312,322 0.12 Independent Power Producers & Energy Traders Calpine Construction Finance Co. LP, Term B-1 Loan, 3.00%, 5/03/20 United States 7,639,572 7,458,132 0.39 Term B-2 Loan, 3.25%, 1/31/22 United States 2,255,990 2,208,050 0.11 Calpine Corp., Term Loan (B3), 4.00%, 10/09/19 United States 514,100 515,385 0.03 Term Loan B4, 4.00%, 10/31/20 United States 7,139,178 7,153,814 0.37 Term Loan (B5), 3.50%, 5/27/22 United States 6,346,709 6,285,888 0.32 23,621,269 1.22 Industrial Machinery Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/18/21 United States 6,590,506 6,574,030 0.34 Second Lien Initial Term Loan, 8.50%, 6/20/22 United States 9,715,882 9,667,303 0.50 Franklin Floating Rate Master Trust Statement of Investments, October 31, 2015 (unaudited) (continued) Generac Power Systems Inc., Term Loans, 3.50%, 5/31/20 United States 4,921,985 4,872,765 0.25 Husky Injection Molding Systems Ltd. , Initial Term Loan, 4.25%, 6/30/21 United States 4,165,208 4,091,275 0.21 Navistar Inc. , Tranche B Term Loans, 6.50%, 8/07/20 United States 19,709,219 19,142,579 0.99 Onsite Rental Group Operations Pty. Ltd. , Term B Loan, 5.50%, 7/30/21 Australia 20,456,511 18,717,708 0.96 Sensus USA Inc., First Lien Term Loan, 4.50%, 5/09/17 United States 11,265,128 11,236,965 0.58 Second Lien Term Loan, 8.50%, 5/09/18 United States 7,774,399 7,716,090 0.40 WireCo Worldgroup Inc. , Term Loan, 6.00%, 2/15/17 United States 1,660,772 1,658,696 0.08 83,677,411 4.31 Insurance Brokers HUB International Ltd. , Initial Term Loan, 4.00%, 10/02/20 United States 10,287,304 10,062,269 0.52 Integrated Telecommunication Services Intelsat Jackson Holdings SA, Tranche B-2 Term Loan, 3.75%, 6/30/19 Luxembourg 19,873,471 19,299,008 0.99 LTS Buyer LLC, First Lien Term B Loan, 4.00%, 4/13/20 United States 4,046,850 3,998,138 0.21 Second Lien Initial Loan, 8.00%, 4/12/21 United States 2,407,490 2,363,354 0.12 Telesat Canada/Telesat LLC, U. S. Term B-2 Loan, 3.50%, 3/28/19 Canada 3,969,466 3,949,618 0.20 Windstream Corp. , Term Loan B-5, 3.50%, 8/08/19 United States 4,391,165 4,301,511 0.22 Zayo Group LLC, 2021 Term Loans, 3.75%, 5/06/21 United States 12,979,891 12,972,752 0.67 46,884,381 2.41 Internet Software & Services BMC Software Finance Inc., Initial U. S. Term Loans, 5.00%, 9/10/20 United States 25,345,499 22,901,458 1.18 Investment Banking & Brokerage Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, United States 10,761,427 10,774,879 0.55 4.25%, 7/22/20 IT Consulting & Other Services Sungard Availability Services Capital Inc. , Tranche B Term Loan, 6.00%, 3/29/19 United States 11,324,822 9,824,283 0.51 Leisure Facilities 24 Hour Fitness Worldwide Inc. , Term Loan, 4.75%, 5/28/21 United States 18,196,705 16,286,051 0.84 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 32,883,785 31,308,092 1.61 Seaworld Parks and Entertainment Inc. , Term B-2 Loan, 3.00%, 5/14/20 United States 4,081,076 3,846,414 0.20 Town Sports International LLC, Initial Term Loan, 4.50%, 11/15/20 United States 13,554,443 8,539,299 0.44 59,979,856 3.09 Marine d Navios Maritime Partners LP, Initial Term Loan, 5.25%, 6/27/18 Marshall Islands 17,561,764 17,452,003 0.90 Metal & Glass Containers Berry Plastics Corp., Term F Loans, 4.00%, 10/01/22 United States 4,129,934 4,142,555 0.21 CD&R Millennium U. S. Acquico LLC, Initial Dollar Term Loan, 4.50%, 7/31/21 United States 2,425,500 2,411,857 0.13 Second Lien Initial Term Loan, 8.75%, 7/31/22 United States 9,037,800 8,563,315 0.44 15,117,727 0.78 Movies & Entertainment Regal Cinemas Corp., Term Loan, 3.75%, 4/01/22 United States 4,610,882 4,628,154 0.24 Zuffa LLC, Initial Term Loan, 3.75%, 2/25/20 United States 7,587,479 7,496,430 0.38 12,124,584 0.62 Oil & Gas Exploration & Production d Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 25,190,397 22,356,477 1.15 g Samson Investment Co. , Second Lien Tranche I Term Loan, 6.25%, 9/25/18 United States 9,960,000 572,700 0.03 UTEX Industries Inc. , First Lien Initial Term Loan, 5.00%, 5/21/21 United States 19,498,365 16,768,594 0.86 Second Lien Initial Term Loan, 8.25%, 5/20/22 United States 5,000,000 4,037,500 0.21 43,735,271 2.25 Oil & Gas Storage & Transportation OSG Bulk Ships Inc. , Initial Term Loan, 5.25%, 8/05/19 United States 9,983,625 9,890,029 0.51 OSG International Inc. , Initial Term Loan, 5.75%, 8/05/19 United States 11,385,900 11,328,970 0.58 21,218,999 1.09 Packaged Foods & Meats AdvancePierre Foods Inc. , Loans, 5.75%, 7/10/17 United States 3,481,028 3,488,426 0.18 Second Lien Term Loans, 9.50%, 10/10/17 United States 9,884,439 9,810,306 0.50 Franklin Floating Rate Master Trust Statement of Investments, October 31, 2015 (unaudited) (continued) d B&G Foods Inc., Tranche B Term Loan, 5.25%, 11/02/22 United States 2,635,675 2,640,947 0.14 CSM Bakery Supplies LLC, Second Lien Term Loan, 8.75%, 7/03/21 United States 4,346,846 4,118,636 0.21 JBS USA LLC, Incremental Term Loan, 3.75%, 9/18/20 United States 2,900,800 2,901,888 0.15 Initial Term Loan, 3.75%, 5/25/18 United States 73,517 73,544 0.00 Post Holdings Inc. , Series A Incremental Term Loan, 3.75%, 6/02/21 United States 5,934,296 5,952,817 0.31 28,986,564 1.49 Paper Packaging Coveris Holdings SA, Term B-1 Loans, 4.50%, 5/08/19 Luxembourg 13,695,618 13,687,058 0.70 Personal Products FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 23,379,654 21,275,485 1.10 Pharmaceuticals Akorn Inc., Loans, 5.50%, 4/16/21 United States 12,360,036 12,236,436 0.63 d Endo Luxembourg Finance Co. I S. A. R. L. and Endo LLC, 2015 Incremental Term United States 23,707,236 23,372,372 1.20 B Loans, 3.75%, 9/25/22 Grifols Worldwide Operations USA Inc., US Tranche B Term Loan, 3.188%, United States 13,043,158 13,034,328 0.67 2/27/21 Valeant Pharmaceuticals International Inc., Series C-2 Tranche B Term Loan, 3.75%, 12/11/19 United States 11,237,742 10,541,002 0.54 Series D-2 Tranche B Term Loan, 3.50%, 2/13/19 United States 8,839,072 8,264,532 0.43 Series E-1 Tranche B Term Loan, 3.75%, 8/05/20 United States 2,918,084 2,719,655 0.14 Series F-1 Tranche B Term Loan, 4.00%, 4/01/22 United States 23,319,739 21,729,006 1.12 91,897,331 4.73 Publishing Cengage Learning Acquisitions Inc. , Original Term Loans, 7.00%, 3/31/20 United States 15,297,015 15,230,091 0.78 Restaurants TGI Friday's Inc. , First Lien Initial Term Loan, 5.25%, 7/15/20 United States 2,710,199 2,713,587 0.14 Retail REITs Capital Automotive LP, Second Lien Term Loan, 6.00%, 4/30/20 United States 3,613,830 3,631,899 0.19 Semiconductors M/A-COM Technology Solutions Holdings Inc. , Initial Term Loan, 4.50%, 5/07/21 United States 6,478,000 6,502,293 0.33 Specialized Consumer Services Travelport Finance Luxembourg S.A. R.L. , Initial Term Loan, 5.75%, 9/02/21 Luxembourg 17,656,575 17,560,929 0.90 Specialty Chemicals Axalta Coating Systems U. S. Holdings Inc. , 2014 Specified Refinancing Term, United States 7,414,847 7,405,579 0.38 3.75%, 2/01/20 AZ Chem U. S. Inc., Second Lien Initial Term Loan, 7.50%, 6/10/22 United States 4,360,213 4,391,096 0.23 Nexeo Solutions LLC, Term B-1 Loan, 5.00%, 9/08/17 United States 7,705,760 7,416,794 0.38 Term B-2 Loan, 5.00%, 9/08/17 United States 6,074,236 5,846,452 0.30 Term B-3 Loan, 5.00%, 9/08/17 United States 12,418,395 11,952,705 0.61 Oxbow Carbon LLC, d Second Lien Initial Term Loan, 8.00%, 1/17/20 United States 13,889,020 12,673,730 0.65 Tranche B Term Loan, 4.25%, 7/19/19 United States 9,190,007 8,776,457 0.45 Solenis International LP and Solenis Holdings 3 LLC, First Lien Term Loan, 4.25%, 7/31/21 United States 4,049,713 3,992,130 0.21 Second Lien Term Loan, 7.75%, 7/31/22 United States 3,270,000 3,084,699 0.16 65,539,642 3.37 Specialty Stores d 99 Cents Only Stores, Tranche B-2 Loan, 4.50%, 1/11/19 United States 14,115,121 11,300,919 0.58 BJ's Wholesale Club Inc., Second Lien 2013 (Nov) Replacement Loans, 8.50%, United States 14,452,381 14,119,976 0.73 3/26/20 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 25,161,464 21,623,133 1.11 Jo-Ann Stores Inc., Term B Loan, 4.00%, 3/16/18 United States 920,626 897,611 0.05 d PetSmart Inc. , Term Loans, 4.25%, 3/10/22 United States 10,765,021 10,776,034 0.55 58,717,673 3.02 Steel g Walter Energy Inc., B Term Loan, 8.50%, 4/02/18 United States 5,950,001 1,837,063 0.09 Systems Software Vertafore Inc. , Second Lien Term Loan, 9.75%, 10/27/17 United States 6,403,762 6,426,175 0.33 Franklin Floating Rate Master Trust Statement of Investments, October 31, 2015 (unaudited) (continued) Technology Distributors Dell International LLC, d Term B-2 Loan, 4.00%, 4/29/20 United States 8,938,471 8,949,046 0.46 Term Loan C, 3.75%, 10/29/18 United States 9,061,825 9,071,267 0.47 18,020,313 0.93 Tires & Rubber Goodyear Tire & Rubber Co., Second Lien Loans, 3.75%, 4/30/19 United States 10,935,835 10,974,384 0.57 Trucking Hertz Corp., Tranche B-1 Term Loan, 3.75%, 3/11/18 United States 7,419,072 7,415,978 0.38 d Tranche B-2 Term Loan, 3.00%, 3/11/18 United States 14,219,698 14,106,382 0.73 21,522,360 1.11 Total Senior Floating Rate Interests (Cost $1,839,781,095) 1,758,169,795 90.52 Asset-Backed Securities and Commercial Mortgage-Backed Securities Other Diversified Financial Services h Apidos CDO, 2013-14A, C2, 144A, 4.85%, 4/15/25 United States 1,110,000 1,101,231 0.06 c,h Atrium IX, 9A, C, 144A, FRN, 3.575%, 2/28/24 United States 1,200,000 1,195,356 0.06 c,h Atrium XI, 11A, C, 144A, FRN, 3.516%, 10/23/25 Cayman Islands 8,000,000 7,946,880 0.41 c,h Ballyrock CLO LLC, 2014-1A, B, 144A, FRN, 3.517%, 10/20/26 United States 2,100,000 2,057,244 0.11 c,h Carlyle Global Market Strategies CLO Ltd., 2014-4A, C, 144A, FRN, 3.471%, Cayman Islands 2,600,000 2,574,650 0.13 10/15/26 c,h Catamaran CLO Ltd. , 2013-1A, C, 144A, FRN, 2.923%, 1/27/25 Cayman Islands 1,100,000 1,059,696 0.05 2014-2A, B, 144A, FRN, 3.315%, 10/18/26 United States 3,500,000 3,419,955 0.18 c,h Cent CLO LP, 2013-17A, D, 144A, FRN, 3.322%, 1/30/25 United States 800,000 794,016 0.04 2014-22A, B, 144A, FRN, 3.511%, 11/07/26 Cayman Islands 3,200,000 3,177,392 0.16 c,h Cumberland Park CLO Ltd., 2015-2A, C, 144A, FRN, 3.122%, 7/20/26 United States 800,000 781,816 0.04 c,h Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 1.771%, 7/15/26 Cayman Islands 2,650,000 2,618,968 0.14 B, 144A, FRN, 2.371%, 7/15/26 United States 2,650,000 2,610,701 0.13 C, 144A, FRN, 3.321%, 7/15/26 United States 2,290,000 2,246,811 0.12 h Emerson Park CLO Ltd. , 2013-1A, C2, 144A, 5.64%, 7/15/25 United States 1,100,000 1,106,666 0.06 h Highbridge Loan Management Ltd., 2013-2A, B2, 144A, 5.80%, 10/20/24 United States 1,190,000 1,196,140 0.06 c,h Limerock CLO III LLC, 2014-3A, B, 144A, FRN, 3.487%, 10/20/26 United States 2,400,000 2,396,712 0.12 c,h Voya CLO Ltd. , 2013-1A, B, 144A, FRN, 3.221%, 4/15/24 Cayman Islands 800,000 789,288 0.04 2013-2A, B, 144A, FRN, 3.00%, 4/25/25 United States 800,000 780,112 0.04 c,h Ziggurat CLO I Ltd. , 2014-1A, C, 144A, FRN, 3.421%, 10/17/26 United States 480,000 473,050 0.02 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $38,573,259) 38,326,684 1.97 Total Investments before Short Term Investments (Cost $1,907,303,900) 1,824,185,153 93.92 Short Term Investments (Cost $132,200,408) 6.8% Repurchase Agreements i Joint Repurchase Agreement, 0.036%, 11/02/15 (Maturity Value $132,200,807) United States 132,200,408 132,200,408 6.81 BNP Paribas Securities Corp. (Maturity Value $22,501,899) Credit Suisse Securities (USA) LLC (Maturity Value $67,507,020) HSBC Securities (USA) Inc. (Maturity Value $33,753,510) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $8,438,378), Collateralized by jU. S. Treasury Bill, 3/31/16 - 10/13/16; and U. S. Treasury Note, 1.375% - 1.625%, 8/31/18 - 2/29/20 (valued at $134,956,334) Franklin Floating Rate Master Trust Statement of Investments, October 31, 2015 (unaudited) (continued) Total Investments (Cost $2,039,504,308) 1,956,385,561 100.73 Other Assets, less Liabilities (14,156,935) (0.73) Net Assets $ 1,942,228,626 100.00 Rounds to less than 0.1% of net assets. * The principal amount is stated in U. S. dollars unless otherwise indicated. a Non- income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. c The coupon rate shown represents the rate at period end. d A portion or all of the security purchased on a delayed delivery basis. e Income may be received in additional securities and/or cash. f At October 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. g Defaulted security or security for which income has been deemed uncollectible. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At October 31, 2015, the aggregate value of these securities was $38,326,684, representing 1.97% of net assets. i Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At October 31, 2015, all repurchase agreements had been entered into on October 30, 2015. j The security is traded on a discount basis with no stated coupon rate. At October 31, 2015, the Fund had the follow ing credit default sw ap contracts outstanding. See Note 3. Credit Default Sw ap Contracts Unam ortized Periodic Upfront Paym ent Notional Expiration Premiums Unrealized Unrealized Description Rate Exchange Amount Date Paid (Recepts) Appreciation Depreciation Value Centrally Cleared Sw ap Contracts Contracts to Buy Protection Traded Index CDX. NA.HY. 24 5.00% ICE $ 4,158,000 6/20/20 $ (239,372) $ - $ (2,512) $ (241,884) Net unrealized appreciation (depreciation) $ (2,512) ABBREVIATIONS Exchange ICE - Intercontinental Exchange - Selected Portfolio CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation ETF - Exchange Traded Fund FRN - Floating Rate Note REIT - Real Estate Investment Trust Franklin Floating Rate Master Trust Notes to Statement of Investments (unaudited) 1. ORGANIZATION Franklin Floating Rate Master Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open - end management investment company, consisting of one fund, Franklin Floating Rate Master Series (Fund) and applies the specialized accounting and reporting guidance in U. S. Generally Accepted Accounting Principles (U.S. GAAP) . The shares are exempt from registration under the Securities Act of 1933. 2. FINANCIAL INSTRUMENT VALUATION The Fund's investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share as of 4 p. m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Fund s administrator has responsibility for oversight of valuation, including leading the cross - functional Valuation and Liquidity Oversight Committee (VLOC) . The VLOC provides administration and oversight of the Fund's valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Over- the- counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Fund's pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market- based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Repurchase agreements are valued at cost, which approximates fair value. Derivatives listed on an exchange are valued at the official closing price of the day. Certain derivatives trade in the OTC market. The Fund s pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Fund s net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market- based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income- based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back - testing or disposition analysis, and reviews of any related market activity. 3. DERIVATIVE FINANCIAL INSTRUMENTS The Fund invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. The Fund entered into credit default swap contracts primarily to manage and/or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over- the- counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps) . The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index or basket of issuers or indicies, or a tranche of a credit index or basket of issuers or indices. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Upfront payments and receipts represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors) . These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss. 4. INCOME TAXES At October 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Cost of investments $2,039,505,782 Unrealized appreciation $ 4,882,252 Unrealized depreciation (88,002,473) Net unrealized appreciation (depreciation) $ (83,120,221) 5. UNFUNDED LOAN COMMITMENTS The Fund enters into certain credit agreements, all or a portion of which may be unfunded. The Fund is obligated to fund these loan commitments at the borrowers discretion. Unfunded loan commitments and funded portions of credit agreements are marked to market daily. Funded portions of credit agreements are presented in the Statement of Investments. At October 31, 2015, unfunded commitments were as follows: Unfunded Borrower Commitment BMC Softw are Finance Inc., 6.50% 9/10/18 $ 6,000,000 6. FAIR VALUE MEASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund s own market assumptions (unobservable inputs) . These inputs are used in determining the value of the Fund s financial instruments and are summarized in the following fair value hierarchy: Level 1 quoted prices in active markets for identical financial instruments Level 2 other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc. ) Level 3 significant unobservable inputs (including the Fund s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of October 31, 2015, in valuing the Fund s assets carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Assets: Investments in Securities: Equity Investments a,b $ 27,501,736 $ - $ - $ 27,501,736 Corporate Bonds - - 186,938 186,938 Senior Floating Rate Interests - 1,758,169,795 - 1,758,169,795 Asset-Backed Securities and Mortgage- Backed Securities - 38,326,684 - 38,326,684 Short Term Investments - 132,200,408 - 132,200,408 Total Investments in Securities $ 27,501,736 $ 1,928,696,887 $ 186,938 $ 1,956,385,561 Other Financial Instruments Unfunded Commitments $ - $ 21,213 $ - $ 21,213 Liabilities: Other Financial Instruments Swap Contracts $ - $ 2,512 $ - $ 2,512 a Includes common stocks and management investment companies. b For detailed catagories, see the accompanying Statement of Investments. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. 7. SUBSEQUENT EVENTS The Fund has evaluated subsequent events through the issuance of the Statement of Investments and determined that no events have occurred that require disclosure. For additional information on the Fund's significant accounting policies, please refer to the Fund's most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN FLOATING RATE MASTER TRUST By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date December 28, 2015 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date December 28, 2015
